Exhibit 10.2

Execution Version

FIFTH JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Amended and Restated Intercreditor
Agreement, dated as of January 31, 2013 (as supplemented by the First Joinder,
the Second Joinder, the Third Joinder and the Fourth Joinder referred to below,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Second Lien Intercreditor Agreement”), among
Wilmington Trust Company, as Trustee and as Collateral Agent (the “Second Lien
Trustee”) (as Second-Priority Agent under the Second Lien Intercreditor
Agreement for the holders of the Notes), Wilmington Trust, National Association
(as successor by merger to Wilmington Trust FSB), as trustee for the holders of
the notes (the “1.5 Lien Notes”) issued under the 1.5 Lien Indenture (the “1.5
Lien Trustee”) (as Senior-Priority Agent under the Second Lien Intercreditor
Agreement for the holders of the 1.5 Lien Notes), Wilmington Trust, National
Association, as trustee (the “6.625% First Lien Notes Trustee”) for the holders
of the notes (the “6.625% First Lien Notes”) issued under the First Lien
Indenture, and as Senior-Priority Agent under the Second Lien Intercreditor
Agreement for the holders of the 6.625% First Lien Notes, Hexion LLC
(“Holdings”), Hexion Inc. (the “Company”), and each subsidiary of the Company
party thereto, as such intercreditor agreement was supplemented pursuant to
(w) that certain Joinder and Supplement to Intercreditor Agreement, dated as of
March 28, 2013 (the “First Joinder”), among JPMorgan Chase Bank, N.A. (the “ABL
Credit Agreement Agent”), as Senior-Priority Agent for the ABL Secured Parties
(as defined in the First Joinder), JPMorgan Chase Bank, N.A., as intercreditor
agent (the “Intercreditor Agent”), and the other parties thereto, (x) that
certain Second Joinder and Supplement to Intercreditor Agreement, dated as of
April 15, 2015 (the “Second Joinder”), among Wilmington Trust, National
Association, as trustee (the “10.00% First Lien Notes Trustee”) for the holders
of the New First Lien Notes (as defined in the Second Joinder) (the “10.00%
First Lien Notes”), and the other parties thereto, (y) that certain Third
Joinder and Supplement to Intercreditor Agreement, dated as of February 8, 2017
(the “Third Joinder”), among Wilmington Trust, National Association, as trustee
for holders of the New First Lien Notes (as defined in the Third Joinder) (the
“New First Lien Notes”), and the other parties thereto and (z) that certain
Fourth Joinder and Supplement to Intercreditor Agreement, dated as of
February 8, 2017 (the “Fourth Joinder”), by and among Wilmington Trust, National
Association as trustee (the “New 1.5 Lien Notes Trustee”) for the holders of the
New 1.5 Lien Notes (as defined in the Fourth Joinder) (the “New 1.5 First Lien
Notes”), and the other parties thereto; and (ii) the Second Secured Notes
Indenture. Capitalized terms used but not defined herein shall have the meanings
assigned in the Second Lien Intercreditor Agreement.

This Fifth Joinder and Supplement to the Second Lien Intercreditor Agreement
(this “Agreement”), dated as of May 12, 2017 (the “Effective Date”), by and
among (i) Wilmington Trust, National Association, as Senior-Priority Agent under
the Second Lien Intercreditor Agreement for the holders of the New First Lien
Notes and the Additional First Lien Notes (as defined below) and as trustee (the
“New First Lien Notes Trustee”) pursuant to that certain Second Supplemental
Indenture, dated as of the date hereof (the “Supplemental Indenture”), by and
among the Company, as issuer, the



--------------------------------------------------------------------------------

guarantors party thereto from time to time and the New First Lien Notes Trustee,
issued under, and amending and supplementing, the Indenture, dated as of
February 8, 2017 (such Indenture, as supplemented by the Supplemental Indenture
and as further amended, restated, supplemented or otherwise modified from time
to time, the “New First Lien Indenture”), by and among the Company, as issuer
after giving effect to the Issuer’s Assumption (as defined in the New First Lien
Indenture), the guarantors party thereto from time to time and the New First
Lien Notes Trustee, (ii) the Intercreditor Agent, (iii) the ABL Credit Agreement
Agent (as Senior-Priority Agent under the Second Lien Intercreditor Agreement
for the ABL Secured Parties), (iv) the Second Lien Trustee (as Second-Priority
Agent under the Second Lien Intercreditor Agreement for the holders of the
Notes), (v) the 6.625% First Lien Notes Trustee (as Senior-Priority Agent under
the Second Lien Intercreditor Agreement for the holders of the 6.625% First Lien
Notes), (vi) the 10.00% First Lien Notes Trustee (as Senior-Priority Agent under
the Second Lien Intercreditor Agreement for the holders of the 10.00% First Lien
Notes), (vii) the New 1.5 Lien Notes Trustee (as Senior-Priority Agent under the
Second Lien Intercreditor Agreement for the holders of the New 1.5 Lien Notes),
(viii) Holdings, (ix) the Company and (x) each Subsidiary of the Company listed
on Schedule I hereto, has been entered into (A) to record the accession of the
New First Lien Notes Trustee as an additional Senior-Priority Agent under the
Second Lien Intercreditor Agreement on behalf of the holders of the 10.375%
first-priority senior secured notes due 2022 (the “Additional First Lien Notes”)
issued under the Supplemental Indenture, (B) with respect to the Liens securing
certain Obligations as set forth below, to confirm and evidence that such Liens
shall, for purposes of the Second Lien Intercreditor Agreement, be equal and
ratable with all Liens on the Common Collateral securing any other Senior Lender
Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New First Lien Notes Trustee, as trustee for the holders of the
Additional First Lien Notes, agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of the Second Lien Intercreditor Agreement
as Senior-Priority Agent for the holders of the Additional First Lien Notes, as
if it had originally been party to the Second Lien Intercreditor Agreement as
Senior-Priority Agent for the holders of the Additional First Lien Notes.

B. The Supplemental Indenture has been designated by the Company as being
included in the definition of “Credit Agreement” set forth in the Second Secured
Notes Indenture. The Supplemental Indenture, the Additional First Lien Notes,
the Security Documents (as defined in the New First Lien Indenture) (the
“Security Documents”) and any related document or instrument executed and
delivered pursuant to any of the foregoing shall constitute “Senior Credit
Documents” as defined in the Second Secured Notes Indenture.

C. The Liens securing the Obligations under the Additional First Lien Notes, the
Supplemental Indenture and any other document or agreement entered into pursuant
thereto granted pursuant to the Security Documents have been designated by the

 

2



--------------------------------------------------------------------------------

Company as having been incurred pursuant to clause (8) of the definition of
“Permitted Liens” set forth in the Second Secured Notes Indenture. The
Obligations under the Additional First Lien Notes, the Supplemental Indenture
and any other document or agreement entered into pursuant thereto constitute
First-Lien Indebtedness (which First-Lien Indebtedness, for the avoidance of
doubt, also constitutes Future First-Lien Indebtedness) and Senior Lender
Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Second Lien Intercreditor Agreement and, subject to the terms of any other
applicable intercreditor agreement then in effect, shall be equal and ratable
with all Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement then in effect, the
Common Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, the Common Collateral upon the exercise
of remedies shall be applied by the Intercreditor Agent ratably to the Senior
Lender Claims and, with respect to each class of Senior Lender Claims, in such
order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred.

F. The New First Lien Notes Trustee confirms that its address for notices
pursuant to the Second Lien Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement confirms the acceptance of the New First Lien
Notes Trustee, acting for the benefit of the holders of the Additional First
Lien Notes, as a Senior-Priority Agent for purposes of the Second Lien
Intercreditor Agreement.

H. Except as expressly provided herein, in the Second Lien Intercreditor
Agreement or in any Senior Lender Documents, the New First Lien Notes Trustee is
acting in the capacity of Senior-Priority Agent solely with respect to the
Senior Lender Claims owed to the New First Lien Notes Trustee and the holders of
the Additional First Lien Notes issued pursuant to the Supplemental Indenture.
For the avoidance of doubt, the provisions of Article 7 of the New First Lien
Indenture applicable to the New First Lien Notes Trustee thereunder shall also
apply to the New First Lien Notes Trustee acting under or in connection with the
Second Lien Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

I. This Agreement and any claim, controversy or dispute arising under or related
to such Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as Senior-Priority Agent for the ABL Secured Parties

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

[Signature Page to Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as New First Lien Notes Trustee, as
Senior-Priority Agent for holders of the notes (including the Additional First
Lien Notes) issued under the New First Lien Indenture By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for holders of the 6.625% First Lien Notes
By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for holders of the 10.00% First Lien Notes
By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

WILMINGTON TRUST COMPANY,

as Second Lien Trustee, as Second-Priority Agent for holders of the Notes

By:  

/s/ Michael H. Wass

  Name:   Michael H. Wass   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as New 1.5 Lien Trustee, as Senior-Priority Agent for holders of
the New 1.5 Lien Notes By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

[Signature Page to Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HEXION LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer
Guarantors: HSC CAPITAL CORPORATION LAWTER INTERNATIONAL INC. OILFIELD
TECHNOLOGY GROUP, INC. HEXION INTERNATIONAL INC. HEXION INVESTMENTS INC. NL COOP
HOLDINGS LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC, By: Lawter International Inc., as sole managing
member By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

[Signature Page to Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Hexion Investments Inc.

Hexion International Inc.

Hexion CI Holding Company (China) LLC

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC